DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a vehicle system mountable in a hybrid vehicle, which includes a storage battery for supplying electric power for traveling to a rotary electric machine, comprising a display, a determiner configured to, based on a State Of Charge (SOC) of the storage battery and at least one of a temperature of the storage battery or a cooling water temperature, determine whether a switch from a first mode to a second mode is possible. The first mode comprises electric power traveling of performing traveling by causing the rotary electric machine to drive only using electric power supplied by the storage battery without causing the internal combustion engine to operate shifted to engine operation traveling of performing traveling by causing the internal combustion engine to operate according to an increase of drive power. The second mode comprises the electric power traveling prioritized more than in the first mode, a switcher configured to switch between the first mode and the second mode on the basis of an instruction of a driver and a determination result of the determiner and a display controller configured to cause the display to display an image regarding whether switching to the second mode is possible; wherein the determiner is further configured to determine whether the switch to the second mode is possible based on a threshold value set in advance for the SOC, and 216/897,368the display controller is further configured to cause the display to display an image in which the SOC of the storage battery and the threshold value can be recognized as the image regarding whether switching to the second mode is possible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion/HAU V PHAN/Primary Examiner, Art Unit 3618                                                                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618